
	
		II
		111th CONGRESS
		1st Session
		S. 877
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2009
			Mr. Specter introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for the non-discretionary Supreme Court review
		  of certain civil actions relating to the legality and constitutionality of
		  surveillance activities. 
	
	
		1.Mandatory Supreme Court
			 Review of Certain Civil ActionsChapter 81 of title 28, United States Code,
			 is amended by inserting at the end the following:
			
				1260.Mandatory
				supreme court review of certain civil actions concerning surveillance
				activities
					(a)In
				GeneralThe Supreme Court shall, if it has not previously ruled
				on the question, accept jurisdiction over any appeal of an interlocutory or
				final judgment, decree, or order of a court of appeals in any case challenging
				the legality or constitutionality of—
						(1)the President’s
				Surveillance Program, commonly known as the Terrorist Surveillance Program, as
				defined in section 301(a)(3) of the Foreign Intelligence Surveillance Act of
				1978 Amendments Act of 2008 (Public Law 110–261);
						(2)the statutory
				defenses established in Section 802(a)(4) of the Foreign Intelligence
				Surveillance Act of 1978, as amended by title II of the Foreign Intelligence
				Surveillance Act of 1978 Amendments Act of 2008 (Public Law 110–261); or
						(3)any intelligence
				activity involving communications that was authorized by the President during
				the period beginning on September 11, 2001, and ending at such time as the
				activity was approved by a Federal court.
						(b)Expedited
				ConsiderationThe Supreme Court shall advance on the docket any
				appeal referred to in subsection (a), and expedite the appeal to the greatest
				extent
				possible.
					.
		2.
			 Clerical AmendmentThe chapter
			 analysis for chapter 81 of title 28, United States Code, is amended by
			 inserting at the end the following:
			
				
					Sec. 1260. Mandatory Supreme Court review of certain civil
				actions concerning surveillance
				activities.
				
				.
		
